DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 6/16/2022 and interview held with Mr. Garrett Atkinson on 7/18/22.  An examiner’s amendment is included which amends claims 1 and 13 and cancels claims 22, 24-25.  Claims 1-10, 12-21, 23 are currently pending and have been allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Garrett Atkinson on 7/18/22.

Amendments to the Claims:

1. (Currently Amended) A method, comprising:
obtaining, by a computer processor, geographic location data regarding a desired geographic location for a first drilling rig;
obtaining, by the computer processor, rig operation data regarding a plurality of drilling rigs at different geographic locations;
performing one or more regression analyses on the rig operation data with a dependency on time, cost, or a combination thereof so as to filter the rig operation data and generate an estimated range of clean time and cost;
generating, using the rig operation data, a model that identifies a level of risk associated with a plurality of rig operations; 
simulating, by the computer processor and using the geographic location data and the model, a sequence of rig operations for constructing a portion of a wellbore drilled by the first drilling rig at the desired geographic location based at least in part on the model and the one or more regression analyses; [[and]]
adjusting the model, using an artificial intelligence algorithm, based on a comparison of operation parameters of the model and the rig operation data;
determining a precision of the model based on a comparison of the estimated range of clean time and non-productive time with a measured clean time and a measured non-productive time, respectively; and
generating a control signal to operate an equipment based at least in part on the results of the simulating, wherein operation of the equipment changes in response to receiving the control signal.

2. (Original) The method of claim 1,
wherein the sequence of rig operations are simulated prior to construction of the wellbore at the desired geographic location, and
wherein the sequence of rig operation comprises surface operations, and downhole operations.

3. (Original) The method of claim 1, wherein the model further identifies a total cost and amount of time associated with performing a predetermined drilling operation for constructing the portion of the wellbore.

4. (Original) The method of claim 1,
wherein the rig operation data comprises an amount of drilling time for a predetermined drilling operation based on a hole size of a wellbore, a predetermined interval that the wellbore is drilled, a type of basin being drilled by the wellbore, a type of petroleum play comprising the wellbore, and a casing design for the wellbore, and
wherein the rig operation data further comprises a cost of the predetermined drilling operation.

5. (Previously Presented) The method of claim 1, further comprising:
obtaining a plurality of well input parameters for constructing the wellbore; and
wherein the one or more regression analyses on the rig operation data are performed based on the plurality of well input parameters.

6. (Previously Presented) The method of claim 1, wherein the clean cost comprises a total amount of time minus an amount of nonproductive time for constructing the wellbore, and wherein the cost comprises a cost of constructing the wellbore at the desired geographic location, a cost of operating the first drilling rig at the desired geographic location, or both.

7. (Previously Presented) The method of claim 1, wherein generating the model comprises:
obtaining the model; and
updating the model in real time based on the rig operation data,
wherein the model is updated iteratively using a search method until the model converges to a predetermined criterion.

8. (Original) The method of claim 1, wherein simulating the sequence of rig operations comprises performing one or more Monte Carlo simulations for constructing the portion of the wellbore.

9. (Original) The method of claim 1, wherein generating the model comprises using an artificial intelligence algorithm on the rig operation data, and wherein the artificial intelligence algorithm is selected from a group consisting of a decision tree algorithm, a support vector machine, an ensemble method, and a naive Bayes classifier algorithm.

10. (Original) The method of claim 1, wherein obtaining the rig operation data comprises:
establishing, at a remote server, a first network connection to a drilling management network at a second drilling rig,
wherein the drilling management network is configured to operate automatically a plurality of control systems at the second drilling rig, and
wherein the rig operation data is obtained from the drilling management network.

11. (Cancelled).

12. (Previously Presented) The method of claim 1, wherein simulating the sequence of rig operations comprises determining an amount of risk for constructing the portion of the wellbore by the first drilling.

13. (Currently Amended) A system, comprising:
a computer processor; and
a memory coupled to the computer processor and executable by the computer processor, the memory comprising functionality for:
obtaining geographic location data regarding of a desired geographic location for a first drilling rig;
obtaining rig operation data regarding a plurality of drilling rigs at different geographic locations;
performing one or more regression analyses on the rig operation data with a dependency on time, cost, or a combination thereof so as to filter the rig operation data and generate an estimated range of clean time, non-productive time, and cost;
generating, using the rig operation data, a model that identifies a level of risk associated with a plurality of rig operations; 
simulating, by the computer processor and using the geographic location data and the model, a sequence of rig operations for constructing a portion of a wellbore drilled by the first drilling rig at the desired geographic location based at least in part on the model and the one or more regression analyses; 
determining a precision of the model based on a comparison of the estimated range of clean time and non-productive time with a measured clean time and a measured non-productive time, respectively; 
adjusting the model, using an artificial intelligence algorithm, based on a comparison of operation parameters of the model and the rig operation data; and
generating a control signal to operate an equipment based at least in part on the results of the simulating, wherein operation of the equipment changes in response to receiving the control signal. 

14. (Original) The system of claim 13,
wherein the sequence of rig operations are simulated prior to construction of the wellbore at the desired geographic location, and
wherein the sequence of rig operation comprises surface operations and downhole operations at the desired geographic location.

15. (Original) The system of claim 13, wherein generating the model comprises:
obtaining the model; and
updating the model in real time based on the rig operation data,
wherein the model is updated iteratively using a search method until the model converges to a predetermined criterion.

16. (Original) The system of claim 13, wherein generating the model comprises using an artificial intelligence algorithm on the rig operation data, and wherein the artificial intelligence algorithm is selected from a group consisting of a decision tree algorithm, a support vector machine, an ensemble method, and a naive Bayes classifier algorithm.

17. (Original) The system of claim 13, wherein simulating the sequence of rig operations comprises determining an amount of risk for constructing the portion of the wellbore by the first drilling rig based on a simulation of the sequence of rig operations.

18. (Currently Amended) A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for:
obtaining geographic location data regarding of a desired geographic location for a first drilling rig;
obtaining rig operation data regarding a plurality of drilling rigs at different geographic locations;
performing one or more regression analyses on the rig operation data with a dependency on time, cost, or a combination thereof so as to filter the rig operation data and generate an estimated range of clean time, non-productive time, and cost;
generating, using the rig operation data, a model that identifies a level of risk associated with a plurality of rig operations; 
determining a precision of the model based on a comparison of the estimated range of clean time and non-productive time with a measured clean time and a measured non-productive time, respectively;
simulating, by the computer processor and using the geographic location data and the model, a sequence of rig operations for constructing a portion of a wellbore drilled by the first drilling rig at the desired geographic location based at least in part on the model and the one or more regression analyses;
adjusting the model, using an artificial intelligence algorithm, based on a comparison of operation parameters of the model and the rig operation data;
generating a control signal to operate an equipment based at least in part on the results of the simulating, wherein operation of the equipment changes in response to receiving the control signal;
generating a risk proposal message that describes the probability that a drilling project will exceed a proposed bid based at least in part on a result of the simulating; and
displaying the risk proposal message to an operator.

19. (Original) The non-transitory computer readable medium of claim 18,
wherein the sequence of rig operations are simulated prior to construction of the wellbore at the desired geographic location, and
wherein the sequence of rig operation comprises surface operations and downhole operations at the desired geographic location.

20. (Original) The non-transitory computer readable medium of claim 18, wherein simulating the sequence of rig operations comprises determining an amount of risk for constructing the portion of the wellbore by the first drilling rig based on a simulation of the sequence of rig operations.

21. (Previously Presented) The method of claim 1, further comprising:
	comparing the clean time and cost generated using the one or more regression analyses with an observed clean time and cost; and
	updating the model based on the comparing.

22. (Cancelled).

23. (Previously Presented) The system of claim 13, wherein the operations further comprise adjusting the operation of the equipment responsive to the control signal.

24. (Cancelled). 

25. (Cancelled).


REASONS for ALLOWANCE

Claims 1-10, 12-21, 23 as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Garrett Atkinson on 7/18/22.
The rejections under 35 U.S.C. 101 of the independent claim was removed in light of the examiner’s amendment and because the claims are necessarily rooted in technology.   The rejections under 35 U.S.C. 103 of the independent claim was removed in light of the examiner’s amendment and applicant’s amendments and remarks on  6/16/22 and because the prior art does not teach determining a precision of the model based on a comparison of the estimated range of clean time and non-productive time with a measured clean time and a measured non-productive time, respectively and generating a control signal to operate an equipment based at least in part on the results of the simulating, wherein operation of the equipment changes in response to receiving the control signal in the context of performing regression analyses on rig operation data at different locations and simulating wellbores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Roth et al. (US 2019/0361146 A1), a system for predicting well production at various stages in the life cycle of the well utilizes data received from a plurality of databases via one or more database interfaces to generate various attributes that can be used to predict well production where each prediction is accompanied by a determined certainty level to show the probability of the predicted result actually occurring

B. Cohen et al. (US 2013/0140031 A1), a method of performing a stimulation operation for an unconventional wellsite having natural fractures and hydraulic fractures that involves providing at least one treatment parameter with a corresponding objective function value and performing a fracture operation based on the treatment parameter where the fracture operation involves defining a treatment schedule, conducting a hydraulic fracture operation, and estimating production

C. Vennelakanti et al. (US 2015/0278407 A1), a system  having a plurality of sensors, a rig and a rig node where a management server stores data received from at least one of the plurality of rig systems, the data including values associated with one or more attributes of the rig and the management server derives a model signature for at least one phase from a timeline for at least one rig system based on analytics of information stored in the database and the data, where the model signature includes a set of attributes for the at least one of the plurality of rig systems

D. Turner et al. (US 20170122047 A1), a method for operating wellbore drilling equipment based on wellbore conditions by acquiring annular pressure data from a wellbore where the annular pressure data is acquired over a time interval and at least a portion of the annular pressure data is acquired during a pumps-off period

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

RU 2663011 C2

Bello et al. "APPLICATION OF ARTIFICIAL INTELLIGENCE METHODS IN DRILLING SYSTEM DESIGN AND OPERATIONS: A REVIEW OF THE STATE OF THE ART" 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624